Exhibit 10.2

 

SEVERANCE AGREEMENT

 

This Severance Agreement (“Agreement”) is made effective as of July 7, 2015
(“Effective Date”), by and between AeroVironment, Inc., a Delaware corporation
(the “Company”), and Raymond D. Cook (“Employee”).  As used in this Agreement,
the “Company” shall mean the Company as defined above and any successor to its
business and/or assets as aforesaid which assumes and agrees to perform this
Agreement by operation of law or otherwise.

 

The parties agree as follows:

 

1.                                    Severance.

 

(a)        If Employee has a separation from service (a “Separation from
Service”) within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), as a result of Employee’s discharge by the
Company without Cause (as defined below in Section 1(e)) within twelve (12)
months following the Effective Date, Employee shall be entitled to receive, in
lieu of any severance benefits to which Employee may otherwise be entitled under
any severance plan or program of the Company, the benefits provided below, which
will be payable in a lump sum within ten (10) days following the effective date
of Employee’s Release (as defined below in Section 1(c)):

 

(i)         The Company shall pay to Employee his fully earned but unpaid base
salary, when due, through the date of Employee’s Separation from Service at the
rate then in effect, plus all other benefits, if any, under any Company group
retirement plan, nonqualified deferred compensation plan, equity award plan or
agreement, health benefits plan or other Company group benefit plan to which
Employee may be entitled pursuant to the terms of such plans or agreements at
the time of Employee’s Separation from Service (the “Accrued Obligations”); and

 

(ii)        Subject to Section 1(c) and Employee’s continued compliance with
Section 3, Employee shall be entitled to receive severance pay in an amount
equal to twelve (12) months’ of Employee’s base salary, as in effect immediately
prior to the date of Employee’s Separation from Service, payable in a lump sum
within ten (10) days following the effective date of Employee’s Release (as
defined below in Section 1(c)); provided, however, that, in the event that the
timing of the delivery of Employee’s Release could cause such amounts to be
payable in one or another taxable year, then such amounts shall not be payable
until the first business day of the taxable year following Employee’s Separation
from Service.

 

(b)        Other Terminations; Termination of Agreement.  If Employee’s
employment is terminated by the Company for Cause, by Employee for any reason,
or as a result of Employee’s death or disability, the Company shall not have any
other or further obligations to Employee under this Agreement (including any
financial obligations) except that Employee shall be entitled to receive the
Accrued Obligations.  In addition, this Agreement shall terminate twelve (12)
months following the Effective Date.  Following the termination of this
Agreement, if Employee’s employment is terminated for any reason, the Company
shall not have any other or further obligations to Employee under this Agreement
and any such termination shall be instead subject to standard Company procedure
as in effect at that time.

 

(c)        Release.  As a condition to Employee’s receipt of any
post-termination benefits pursuant to Section 1(a) above, Employee shall execute
and not revoke a general release of all claims in favor of the Company (the
“Release”) in a form reasonably acceptable to the Company (and any applicable
revocation period applicable to such Release shall have expired) within the
sixty (60) day period following the date of Employee’s Separation from Service.

 

1

--------------------------------------------------------------------------------


 

(d)        Exclusive Remedy.  Except as otherwise expressly required by law
(e.g., COBRA) or as specifically provided herein, all of Employee’s rights to
salary, severance, benefits, bonuses and other amounts hereunder (if any)
accruing after the termination of Employee’s employment shall cease upon such
termination.  In the event of a termination of Employee’s employment with the
Company, Employee’s sole remedy shall be to receive the payments and benefits
described in this Section 1.

 

(e)        Definition of Cause.  For purposes of this Agreement, “Cause” shall
mean any of the following:  (i) Employee’s gross negligence or willful
misconduct in the performance of his duties to the Company where such gross
negligence or willful misconduct has resulted or is likely to result in material
damage to the Company or its subsidiaries; (ii) Employee’s willful and habitual
neglect of or failure to perform Employee’s duties of employment, which neglect
or failure is not cured within thirty (30) days after written notice thereof is
received by Employee; (iii) Employee’s commission of any act of fraud or
dishonesty with respect to the Company that causes material harm to the Company
or is intended to result in substantial personal enrichment; (iv) Employee’s
failure to cooperate with the Company in any investigation or formal proceeding
initiated by a governmental authority or otherwise approved by the Board of
Directors of the Company, which failure is not cured within thirty (30) days
after written notice thereof is received by Employee; (v) Employee’s conviction
of or plea of guilty or nolo contendere to felony criminal conduct;
(vi) Employee’s material violation of the Company’s Confidentiality Agreement
(as defined in Section 2 below) or similar agreement that Employee has entered
into with the Company; or (vii) Employee’s material breach of any obligation or
duty under this Agreement or material violation of any written employment or
other written policies that have previously been furnished to Employee, which
breach or violation is not cured within thirty (30) days after written notice
thereof is received by Employee, if such breach or violation is capable of being
cured.

 

2.                                    Confidentiality and Proprietary Rights. 
Employee and the Company have executed the Company’s Patent and Confidentiality
Agreement (the “Confidentiality Agreement”).  The Company shall be entitled to
cease all severance payments and benefits to Employee in the event of his
material breach of such agreement.

 

3.                                    At-Will Employment Relationship. 
Employee’s employment with the Company is at-will and not for any specified
period and may be terminated at any time, with or without Cause or advance
notice, by either Employee or the Company.  Nothing in this Agreement is
intended to or should be construed to contradict, modify or alter this at-will
relationship.

 

4.                                    General Provisions.

 

4.1                              Successors and Assigns.  The rights of the
Company under this Agreement may, without the consent of Employee, be assigned
by the Company to any person, firm, corporation or other business entity which
at any time, whether by purchase, merger or otherwise, directly or indirectly,
acquires all or substantially all of the assets or business of the Company.  The
Company will require any successor to all or substantially all of the business
or assets of the Company expressly to assume and to agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.  Employee shall
not be entitled to assign any of Employee’s rights or obligations under this
Agreement.  This Agreement shall inure to the benefit of and be enforceable by
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

4.2                              Severability.  The provisions of this Agreement
are severable, and in the event that any provision of this Agreement should be
declared or become void, illegal, or unenforceable, all other provisions of this
Release shall remain valid and enforceable.

 

2

--------------------------------------------------------------------------------


 

4.3                              Interpretation; Construction.  The headings set
forth in this Agreement are for convenience only and shall not be used in
interpreting this Agreement.  This Agreement has been drafted by legal counsel
representing the Company, but Employee has participated in the negotiation of
its terms.  Furthermore, Employee acknowledges that Employee has had an
opportunity to review and revise the Agreement and have it reviewed by legal
counsel, if desired, and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement.  Either party’s failure
to enforce any provision of this Agreement shall not in any way be construed as
a waiver of any such provision, or prevent that party thereafter from enforcing
each and every other provision of this Agreement.  This Agreement may be
executed in multiple counterparts, each of which shall be deemed an original but
all of which together shall constitute one and the same instrument.

 

4.4                              Governing Law and Venue.  This Agreement will
be governed by and construed in accordance with the laws of the United States
and the State of California applicable to contracts made and to be performed
wholly within such State, and without regard to the conflicts of laws principles
thereof.  Any suit brought hereon shall be brought in the state or federal
courts sitting in Santa Clara County, California, the Parties hereby waiving any
claim or defense that such forum is not convenient or proper.  Each party hereby
agrees that any such court shall have in personam jurisdiction over it and
consents to service of process in any manner authorized by California law.

 

4.5                              Notices.  Any notice required or permitted by
this Agreement shall be in writing and shall be delivered as follows with notice
deemed given as indicated:  (a) by personal delivery when delivered personally;
(b) by overnight courier upon written verification of receipt; (c) by telecopy
or facsimile transmission upon acknowledgment of receipt of electronic
transmission; or (d) by certified or registered mail, return receipt requested,
upon verification of receipt.  Notice shall be sent to Employee at Employee’s
last address on the Company’s payroll records and to the Company at its
principal place of business, or such other address as either party may specify
in writing.

 

4.6                              Entire Agreement; Amendment.  This Agreement
and the Confidentiality Agreement executed by Employee together constitute the
entire agreement between the parties in respect of the subject matter contained
herein and therein and supersede all prior or simultaneous representations,
discussions, negotiations, and agreements, whether written or oral, including,
without limitation, the seventh paragraph of that certain offer letter dated as
of June 16, 2015 between the Company and Employee, addressing severance
matters.  This Agreement may be amended or modified only with the written
consent of Employee and an authorized representative of the Company.

 

4.7                              Code Section 409A Exempt.

 

(a)        This Agreement is not intended to provide for any deferral of
compensation subject to Section 409A of the Code, and, accordingly, the
severance payments payable under Section 1(a)(ii) shall be paid no later than
the later of:  (i) the fifteenth (15th) day of the third month following
Employee’s first taxable year in which such severance benefit is no longer
subject to a substantial risk of forfeiture, and (ii) the fifteenth (15th) day
of the third month following first taxable year of the Company in which such
severance benefit is no longer subject to substantial risk of forfeiture, as
determined in accordance with Code Section 409A and any Treasury Regulations and
other guidance issued thereunder.  To the extent applicable, this Agreement
shall be interpreted in accordance with Code Section 409A and Department of
Treasury regulations and other interpretive guidance issued thereunder.

 

3

--------------------------------------------------------------------------------


 

(b)        If Employee is a “specified employee” (as defined in Section 409A of
the Code), as determined by the Company in accordance with Section 409A of the
Code, on the date of Employee’s Separation from Service, to the extent that the
payments or benefits under this Agreement are subject to Section 409A of the
Code and the delayed payment or distribution of all or any portion of such
amounts to which Employee is entitled under this Agreement is required in order
to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code,
then such portion deferred pursuant to this Section 6.8(b) shall be paid or
distributed to Employee in a lump sum on the earlier of (i) the date that is six
(6) months following Employee’s Separation from Service, (ii) the date of
Employee’s death or (iii) the earliest date as is permitted under Section 409A
of the Code.  Any remaining payments due under the Agreement shall be paid as
otherwise provided herein.

 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

 

 

 

AEROVIRONMENT, INC.

 

 

 

 

 

 

 

 

Dated:

 6/16/15

 

 

By:

        /s/ Cathleen Cline

 

 

 

Name:

  Cathleen Cline

 

 

 

Title:

    Sr. VP of Administration

 

 

 

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

Dated:

 6/16/2015

 

 

/s/ Raymond D. Cook

 

 

 

Raymond D. Cook

 

5

--------------------------------------------------------------------------------